Determination of the respondent unanimously confirmed, without costs or disbursements, and without prejudice to the bringing of a new proceeding, if it should develop that the money required to pay the consolidated college registration fee shall not be available to petitioner through some community program. From the record before us, it is quite apparent that the respondent did not act improperly in refusing to advance to the petitioner the money required to pay the consolidated college registration fee. The evidence indicates the availability of the money through a community program. Indeed, such money, heretofore, had been advanced to the petitioner from such source, and it seems that it is presently available from the same source. If, however, it should develop that it is not so available, then the petitioner may make a new application. Concur — Botein, P. J., Eager, Capozzoli, Rabin and McNally, JJ.